                 Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 1 of 107


             1    SHELDON J. WARREN, No. 096668
                  swarren@swarrenlaw.com
             2    DANI H. ROGERS, No. 130640
                  drogers@swarrenlaw.com
             3    LAW OFFICES OF SHELDON J. WARREN,
                  a Professional Law Corporation
             4    P. O. Box 30220
                  Long Beach, California 90853
             5    Telephone: 562.433.9688
                  Facsimile:   562.433.9711
             6
             7    Attorneys for Defendant
                  MATERION BRUSH INC.
             8
             9                         UNITED STATES DISTRICT COURT
           10                         EASTERN DISTRICT OF CALIFORNIA
           11
           12    RONALD DWAYNE MANNING,                           CASE NO.
                                                                  [State Court Action Filed
           13                    Plaintiff,                       09/06/2019]
           14          v.
           15    ARCONIC INC., formerly known as                  NOTICE OF REMOVAL OF ACTION
                 Alcoa., a Delaware corporation;                  UNDER 28 U.S.C. §1441 (B)
           16    MATERION BRUSH INC., formerly                    DIVERSITY
                 known as Brush Wellman, Inc., an
           17    Ohio corporation; U.S. MINERALS,
                 INC., a Delaware corporation;
           18    WABCO HOLDINGS, INC., as
                 successor-in-interest to Meritor Wabco
           19    Vehicle Control Systems, a Delaware
                 corporation; and DOES 1 Through
           20    120, INCLUSIVE,
           21                    Defendants.
           22
           23                TO THE CLERK OF THE ABOVE-ENTITLED COURT:
           24                PLEASE TAKE NOTICE that MATERION BRUSH INC., a
           25    defendant in the above-entitled Action, hereby removes to this Court the state court
           26    action described below. MATERION BRUSH INC.’s removal of this Action to
           27    federal court is made on 28 U.S.C. §§ 1332(a), 1441(b) (diversity of citizenship)
           28    and is based upon the following:
{00019780.DOC}

                                               NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(B) DIVERSITY
                 Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 2 of 107


             1                1.   On September 6, 2019, an action was commenced in the Superior
             2   Court of the State of California in and for the County of Tehama, entitled RONALD
             3   DWAYNE MANNING, Plaintiff, v. ARCONIC INC., formerly known as Alcoa Inc.,
             4   a Delaware corporation; MATERION BRUSH INC., formerly known as Brush
             5   Wellman, Inc., an Ohio corporation; U.S. MINERALS, INC., a Delaware
             6   corporation; WABCO HOLDINGS, INC., as successor-in-interest to Meritor
             7   Wabco Vehicle Control Systems, a Delaware corporation; and DOES 1 through
             8   120, INCLUSIVE, Defendants, as Case Number 19CI000219. A true and correct
             9   copy of the Complaint is attached hereto as Exhibit “A”.
           10                 2.   The first date upon which defendant MATERION BRUSH INC.
           11    received a copy of the said Complaint was October 2, 2019 when defendant’s agent
           12    for service of process CT Corporation was served with a copy of the said Complaint
           13    and a Summons from the said state court. A copy of the Summons, as well as a
           14    “Service Of Process Transmittal” from CT Corporation confirming the date of its
           15    receipt of the Summons and Complaint as October 2, 2019, are attached hereto
           16    collectively as Exhibit “B”. This matter is thus being removed within thirty (30)
           17    days of service being effected on MATERION BRUSH INC., as required by 28
           18    U.S.C. § 1446(b). See also Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc.
           19    (1999) 526 U.S. 344, 354, 119 S.Ct. 1322, 1329.
           20                 3.   MATERION BRUSH INC. filed an Answer to Plaintiff’s
           21    Complaint on October 30, 2019 in the Superior Court of the State of California for
           22    the County of Tehama, and served this Answer on Plaintiff’s counsel by mail. True
           23    and correct copies of MATERION BRUSH INC.’s Answer, with attached proof of
           24    service, are attached hereto as Exhibit “C.”
           25                 4.   Plaintiff’s Action is a civil action over which this Court has
           26    original jurisdiction under the provisions of 28 U.S.C. §1332, and is one which may
           27    be removed to this Court by MATERION BRUSH INC. pursuant to the provisions
           28    of 28 U.S.C. §1441 in that it is a civil action between citizens of different states and
{00019780.DOC}                                             -2-
                                              NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(B) DIVERSITY
                 Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 3 of 107


             1   the matter in controversy exceeds the sum of $75,000, exclusive of interest and
             2   costs, based on the allegations of said Complaint, which claims that Plaintiff, as a
             3   result of alleged actions on the part of defendants, allegedly contracted “Chronic
             4   Beryllium Disease, a chronic, progressive, debilitating, and ultimately fatal lung
             5   disease” for which he allegedly “has been hospitalized and underwent surgery and
             6   other treatments.” See Complaint, paragraph 41, page 11, line 28, to page 12, line 4.
             7   “Plaintiff’s Initial Statement Of Damages,” filed by Plaintiff concurrently with the
             8   Complaint, claims medical expenses to date of $15,000, estimated future medical
             9   expenses of $2,000,000, and an estimated loss of future earning capacity totaling
           10    approximately $500,000. A true and correct copy of “Plaintiff’s Initial Statement Of
           11    Damages” is attached hereto as Exhibit “D.”
           12                 5.   The balance of the complete state court file, save and except for
           13    the Summons and Complaint. MATERION BRUSH INC.’s Answer and Plaintiff’s
           14    Initial Statement of Damages, which includes the Answers of defendants
           15    ARCONIC INC. and U.S. MINERALS, INC., is attached hereto as Exhibit “E.” No
           16    other process, pleadings or papers besides those attached hereto have been filed
           17    with the state court in this Action.
           18                 6.   Complete diversity of citizenship exists between Plaintiff and all
           19    named defendants in that: Plaintiff RONALD DWAYNE MANNING is identified
           20    in paragraph 1 of the Complaint as being a resident of the State of California “[A]t
           21    all material times hereto,..” Defendant MATERION BRUSH, INC. was and is a
           22    corporation incorporated under the laws of the State of Ohio and having its
           23    principal place of business in the State of Ohio. See Declaration of Sheldon J.
           24    Warren, ¶ 3. Defendant ARCONIC INC. was and is a corporation incorporated
           25    under the laws of the State of Delaware and having its principal place of business in
           26    the State of Pennsylvania. See Declaration of Sheldon J. Warren, ¶ 4. Defendant
           27    U.S. MINERALS was and is a corporation incorporated under the laws of the State
           28    of Delaware and having its principal place of business in the State of Illinois. See
{00019780.DOC}                                              -3-
                                               NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(B) DIVERSITY
                 Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 4 of 107


             1   Declaration of Sheldon J. Warren, ¶ 5. Defendant WABCO NORTH AMERICA
             2   INC. was and is a corporation incorporated under the laws of the State of Delaware
             3   and having its principal place of business was outside the State of California. See
             4   Declaration of Sheldon J. Warren, ¶ 6.
             5                7.   The presence of fictitious Doe defendants in this Action does not
             6   prevent this Court from exercising jurisdiction in this action because the citizenship
             7   of fictitious defendants is ignored for purposes of determining diversity jurisdiction.
             8   Soliman v. Philip Morris, Inc. (9th Cir. 2002) 311 F.3d 966, 971; McCabe v.
             9   General Foods Corp. (9th Cir. 1987) 811 F.2d 1336, 1339.
           10                 8.   Defendant MATERION BRUSH, INC., promptly upon filing said
           11    Notice of Removal in the office of the Clerk of the United States District Court for
           12    the Eastern District of California (Sacramento Division), will also file a copy
           13    thereof with the Clerk of the Superior Court of the State of California for the
           14    County of Tehama, to effect removal of this Action pursuant to 28 U.S.C. §1446.
           15                 9.   All defendants who, upon information and belief, have been
           16    served and whose citizenship is properly considered have consented to removal of
           17    this action. See Declaration of Sheldon J. Warren, ¶ ¶3, 4, 5 and 6.
           18                 WHEREFORE, MATERION BRUSH INC. prays that the above-
           19    entitled Action be removed from the Superior Court of the State of California for
           20    the County of Tehama.
           21
           22    Dated: October 31, 2019
           23                                        LAW OFFICES OF SHELDON J. WARREN
           24
           25                                        By /s/ Sheldon J. Warren
                                                        SHELDON J. WARREN
           26                                           Attorneys for Defendant
                                                        MATERION BRUSH INC.
           27
           28
{00019780.DOC}                                             -4-
                                              NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(B) DIVERSITY
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 5 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 6 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 7 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 8 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 9 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 10 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 11 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 12 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 13 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 14 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 15 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 16 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 17 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 18 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 19 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 20 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 21 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 22 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 23 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 24 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 25 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 26 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 27 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 28 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 29 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 30 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 31 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 32 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 33 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 34 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 35 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 36 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 37 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 38 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 39 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 40 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 41 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 42 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 43 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 44 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 45 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 46 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 47 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 48 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 49 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 50 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 51 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 52 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 53 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 54 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 55 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 56 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 57 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 58 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 59 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 60 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 61 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 62 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 63 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 64 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 65 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 66 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 67 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 68 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 69 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 70 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 71 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 72 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 73 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 74 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 75 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 76 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 77 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 78 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 79 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 80 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 81 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 82 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 83 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 84 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 85 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 86 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 87 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 88 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 89 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 90 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 91 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 92 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 93 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 94 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 95 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 96 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 97 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 98 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 99 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 100 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 101 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 102 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 103 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 104 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 105 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 106 of 107
Case 2:19-cv-02202-MCE-DMC Document 1 Filed 10/31/19 Page 107 of 107
